Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
The current Application is a CON of application No.14/074081 file on Nov 7, 2013, now Pat. No. 10598503, relates to provisional application NO. 61/723527 filed on Nov 7, 2012 in which claims 1-20 are pending for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,598503. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are generic to all that are recited in claims 1-14 of the US Pat. No. 10, 598503.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fisher (20150127248) in view of Melen (20140006137).
With regard to claim 1, Fisher discloses a method of determining a route for an electric-powered vehicle performed by a system comprising a processor and a non-transitory computer-readable storage medium storing instruction that, when executed by the processor, cause the system to perform the method, the method comprising: 
receiving destination selection information identifying a destination (determines future trips based on obtaining address information entered by the user, see at least [0070]+ & [0084]); 
receiving, from a battery control system associated with a battery system of the vehicle, an indication of an available battery system charge level of the battery system (a client application screen display for a travel planner feature of current charge level, see at least [0084]+);
determining at least one estimated range of the vehicle based on the available battery system charge level (a client application screen display for a travel planner feature of an estimated range of the vehicle based on the available battery level, see at least [0084]+); 
identifying a plurality of routes to the destination based on the at least one estimated range of the vehicle and locations of one or more charging stations (listed locations to indicate whether the vehicle is capable of reaching the location based on current location and charge level, see at least [0084]+);
determining one or more estimated arrival times of the vehicle at the locations of the one or more charging stations along the plurality of routes (identify charge station’s reservation time duration for approaching the station, see at least [0093]-[0095]+), and ; 
determining temporal pricing information for each charging station of the one or more charging stations along the plurality of routes at an associated estimated arrival time of the vehicle at an associated charging station (charging station reservations provides prices for the charging session, see at least [0093]+); 
calculating a cost associated with each route of the plurality of routes based on the temporal pricing information (a listing of charging stations identified by a search, see at least [0088]+); 
generating route information, the route information identifying the plurality of routes and the calculated cost associated with each route (a selected charging station added to a trip plan with the cost of miles for each route, see at least [0089]+); and 
displaying the route information to the user of the vehicle (a map screen display the proposed route, see at least [0090]+).  

Fails to teach receiving, from a battery control system associated with a battery system of the vehicle, an indication of an available battery system charge level of the battery system
Melen discloses a system and method for managing event control schedules.  The system includes a central schedule server, a user device, a vehicle, and etc. (see Fig.1).  The vehicle includes a vehicular onboard system which receiving, from a battery control system associated with a battery system of the vehicle, an indication of an available battery system charge level of the battery system (sensors 117 measures a fuel tank level and/or a battery level, see at least [0057]+);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Melen by including a battery control system receives available battery system charge level as taught by Melen for improving the vehicle’s battery life for driving.

With regard to claim 2, Fisher teaches that the method of claim 1, wherein the method further comprises receiving an indication of a selected route of the plurality of routes (user selection of a desired route point by touching the screen, see at least [0085]+).  

With regard to claim 3, Melen teaches that the method of claim 2, wherein the method further comprises sending navigation instructions associated with the selected route, the navigation instructions providing directed instructions for traveling to the destination (a navigation system 127 provides navigation instruction, see at least [0052]+).  

With regard to claim 4, Melen teaches that the method of claim 3, wherein the method comprising sending the navigation instructions to a system associated with the vehicle (see at least [0052]+).  

With regard to claim 5, Melen teaches that the method of claim 3, wherein the method comprises sending the navigation instructions to a device associated with the user of the vehicle (user 135 interacts with the user device 133, wherein the user 135 is one of a driver, see at least [0058]+).  

With regard to claim 6, Melen teaches that the method of claim 2, wherein the indication of the selected route of the plurality of routes is received from the user of the vehicle (the user selects a plan, see at least [0100]+).  

With regard to claim 7, Fisher teaches that the method of claim 2, wherein the indication of the selected route of the plurality of routes is automatically received in response to determining that the selected route is associated with the lowest calculated cost of the plurality of routes (the screen displays charging stations with best pricing in order to select route with charging station, see at least [0084]-[0087]+).  

With regard to claim 8, Fisher teaches that the method of claim 1, wherein identifying the plurality of routes to the destination is further based on one or more routing parameters (routes include user favorites, charging station with best prices, and etc., see at least [0087]-[0088]+).  

With regard to claim 9, Fisher teaches that the method of claim 8, wherein the one or more routing parameters comprise at least one of a total vehicle charge capacity; charging station availability, a geographic parameter, an environmental parameter, charging station consumer ratings, user interest information, and point of interest information (the route is selected based on the favorites, and etc., see at least [0087]+).  

With regard to claim 10, Melen teaches that the method of claim 9, wherein the charging station availability comprises an availability of a charging station at an associated estimated arrival time of the vehicle at the charging station (charging station with schedules, see at least [0041]+).  

With regard to claim 11, Melen teaches that the method of claim 9, wherein the user interest information comprises interest information volunteered by the user (user profile data, see at least [0043]+).  

With regard to claim 12, Melen teaches that the method of claim 11, wherein the user interest information comprises user attribute information (a future trip, historical trip data, and etc., see at least [0043]+).  

With regard to claim 13, Melen teaches that the method of claim 12, wherein the user attribute information comprises one or more of a user gender, age, content preferences, geographic location, and information relating to network contacts of the user (user profile includes gender, age, residence, etc., see at least [0082]+).  

With regard to claim 14, Melen teaches that the method of claim 9, wherein the user interest information comprises information generated based on prior monitored user activities (user profile includes historical trip data, see at least [0043]+).  

With regard to claim 15, Melen teaches that the method of claim 9, wherein the user interest information comprises information generated based on user content consumption patterns (user includes personal interest, and etc., see ate last [0082]+).  

With regard to claim 16, Fisher teaches that the method of claim 1, wherein calculating the cost associated with each route of the plurality of routes is further based on one or more routing parameters (see at least [0093]+).  

With regard to claim 17, Melen teaches that the method of claim 16, wherein the one or more routing parameters comprise at least one of a total vehicle charge capacity; charging station availability, a geographic parameter, an environmental parameter, charging station consumer ratings, user interest information, point of interest information, and travel time (see at least [0082]-[0083]+).  

With regard to claim 18, Fisher teaches that the method of claim 16, wherein the method further comprises receiving an indication of a weight associated with each of the one or more routing parameters (traffic information, see ate last [0067]+).  

With regard to claim 19, Fisher  teaches that the method of claim 18, wherein calculating the cost associated with each route of the plurality of routes is based on the relative weight associated with each of the one or more routing parameters (color code for each route, see ate last [0084]+).  

With regard to claim 20, Fisher teaches that the method of claim 18, wherein the indication of the weight associated with each of the one or more routing parameters is received from the user of the vehicle (user selects route points which are user favorite, desired, and etc., see at least [0087]-[0088]+).

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Horvitz (20140278091) discloses an automated routing system for planning under destination uncertainty (see the abstract).  The system comprises a modeling that expects cost computation facilitates diversion in view of transportation context uncertainty.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662